*218
ORDER

PROST, Circuit Judge.
Static Control Components, Inc. moves to dismiss its appeal and for a remand “with instructions to the District Court to consider the parties’ application for an order retaining jurisdiction to enforce the parties’ settlement agreement.” Static Control states that Dallas Semiconductor Corporation consents.
The court notes that it cannot both dismiss and remand the appeal.
Accordingly,
IT IS ORDERED THAT:
(1) Static Control’s motion to dismiss is denied.
(2) Static Control’s motion to remand is granted.